             Case 19-01213                   Doc          Filed 10/30/19               Entered 10/30/19 12:39:33                           Desc Main
                                                              Document                 Page 1 of 7
Fill in this information to identify the case:

Debtor 1
                           Zaid K. Aljazi

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                    (State)

Case number              19-01213



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           RoundPoint Mortgage Servicing Corporation                                Court claim no. (if known):           10


     Last 4 digits of any number you use to                                                               Date of payment change:
     Identify the debtor’s account:                       5131                                            Must be at least 21 days after             12/01/2019
                                                                                                          date
                                                                                                          of this notice


                                                                                                          New total payment                          $998.21
                                                                                                          Principal, interest, and escrow, if
                                                                                                          any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $507.19                                       New escrow payment:        $615.85


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                   New interest rate:                                     %

               Current principal and interest payment:           $                            New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                          New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
            Case 19-01213                 Doc       Filed 10/30/19                 Entered 10/30/19 12:39:33               Desc Main
                                                        Document                   Page 2 of 7


Debtor 1            Zaid K. Aljazi                                                            Case number (if known)   19-01213
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Joel P. Fonferko                                                                         Date        10/30/2019
    Signature



Print                  Joel P. Fonferko                                                              Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-One@il.cslegal.com

                                                                                                                                        File #14-19-00792




Official Form 410S1                                                Notice of Mortgage Payment Change                                        page 2
    Case 19-01213           Doc       Filed 10/30/19   Entered 10/30/19 12:39:33   Desc Main
                                          Document     Page 3 of 7

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
October 30, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on October 30, 2019.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by
electronic notice through ECF
Zaid K. Aljazi , Debtor(s), 3233 W. Berteau Ave., Chicago, IL 60618
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-19-00792

NOTE: This law firm is a debt collector.
Case 19-01213                   DocPERSONAL
                                      Filed 10/30/19 Entered
                                              INFORMATION    10/30/19 12:39:33 Desc Main
                                                          REDACTED
                                          Document   Page 4 of 7        Escrow Analysis Statement
                                                                                                                     Analysis Date 10/09/2019
  P.O. Box 19409
  Charlotte, NC 28219-9409
  Important Escrow Information
                                                                                        YOUR ACCOUNT INFORMATION
                                                                                   Loan Number:
                                                                                   UPB as of January 1st:                               $71,876.57
                                                                                   Unpaid Principal Balance:                           $70,528.38
                                                                                   Interest Rate:                                          3.625%
                                                                                   Current Payment Amount:                                $889.55
   ZAID K ALJAZI                                                                   Principal & Interest:                                  $382.36
   3233 W BERTEAU AVE                                                              Escrow:                                                $507.19
   CHICAGO IL 60618-2303                                                           New Payment Amount:                                    $998.21
   
                                                                                   Principal & Interest:                                  $382.36
                                                                                   Escrow:                                                $535.80
                                                                                   Shortage:                                               $80.05
                                                                                   New Payment Effective Date:                         12/01/2019



   Dear ZAID K ALJAZI,
   Please see the important information below regarding your Escrow Account on the above referenced account.

                                                           Important Bankruptcy Information
   This statement is for information only. We are not trying to collect a debt against you personally. Our records
   indicate that you recently filed for bankruptcy or you are already having a discharge. Although your legal duty to
   repay the loan may be discharged, we still have a lien on the property and the right to foreclose on the property if
   the loan is in default.

   Please be advised that this is not an attempt to collect any pre-petition escrow advances, which have been
   previously included in the subject mortgagee's Proof of Claim and were approved to be paid through the Bankruptcy
   Plan. There is however, a post-petition shortage in the escrow account in the amount of $960.62 as of the date of
   this statement. This shortage amount only includes the required escrow cushion, if allowed by applicable law, and
   unpaid escrow amounts advanced on your behalf after the date of your bankruptcy filing. This shortage amount does
   not include any pre-petition taxes or pre-petition insurance premiums advanced on your behalf.

   What is an Escrow Account?
   Each month, a part of your monthly mortgage payment is deposited into your Escrow Account. We use this money to
   pay your Scheduled Disbursements for Taxes, Hazard Insurance, and/or Mortgage Insurance as they come due
   throughout the year. The amount we collect from you and deposit in your Escrow Account each month is 1/12 of the
   annual Scheduled Disbursements, plus any minimum balance requirement, sometimes called a 'cushion'.
   For your property at 3233W BERTEAU AVE CHICAGO, IL 60618, the cushion is equal to 0 months of the escrow
   payment.

                                   TABLE 1 - PAYMENTS ON YOUR BEHALF IN THE UPCOMING YEAR
    Payee Name                                                         Amount                               Phone Number
    COOK COUNTY                                                        $4,892.30                            312-443-5100
    FHA CONNECTION                                                     $600.36                              888-245-4860
    STATE FARM FIRECASUALTY                                            $937.00                              844-275-7522
    Total Scheduled Disbursement                                       $6,429.66


   What is an Escrow Account Shortage?
   If there is not enough money estimated to fully pay your Scheduled Disbursements plus meet any required minimum
   balances, then an Escrow Account Shortage will exist. Escrow Account Shortages are typically caused by changes in
   your taxes or insurance premiums.
   What are the results of my Annual Escrow Account Analysis?
   We've completed the analysis of your Escrow Account for the period Feb 2019 - Nov 2019 (Table 2) and our analysis
   indicates an Escrow Account Shortage exists in the amount of $960.62.

   IMPORTANT: If you are signed up for automatic payments through RoundPoint, the amount drawn from your account
   will automatically update. If you are using a non-RoundPoint payment service, please contact your provider to adjust
   your monthly payment amount.
           To pay your current shortage in full, please return this coupon with the amount due shown below

   ZAID K ALJAZI
   3233 W BERTEAU AVE
   CHICAGO IL 60618-2303                                                                   Due Date                        Amount Due
                                                                                          12/01/2019                          $960.62


                                                                                       Mail to:
                                                                                       RoundPoint Mortgage Servicing Corporation
   Loan Number:                                                                        P.O. Box 674150
                                                                                       Dallas, TX 75267-4150
                                                                                        

   Important Information:
   Please use this coupon for escrow payments only.
   Use of this coupon for funds not intended for
   escrow may result in delayed payment posting.
Case 19-01213                Doc           Filed 10/30/19                      Entered 10/30/19 12:39:33                       Desc Main
                                               Document                        Page 5 of 7




                                    TABLE 2 - ACTUAL ESCROW ACCOUNT HISTORY
   The table below reflects what actually happened in your escrow account since your last analysis compared to what
   we estimated would happen. Last year’s estimates are next to the actual activity.

                                                     Payments                           Disbursements
                                                                                                                  Estimated     Actual
        Month        Description              Estimated             Actual         Estimated             Actual
                                                                                                                   Balance      Balance
                                                             Starting Balance $3,243.09
      February      MIP/PMI                  $507.19           $507.19                  $51.20    *       $0.00   $3,699.08     $3,750.28
      February      County Tax                 $0.00           $0.00                 $2,129.35    *   $2,288.46   $1,569.73      $1,461.82
      February      MIP/PMI                    $0.00           $0.00                     $0.00    *      $51.20   $1,569.73      $1,410.62
       March        MIP/PMI                  $507.19           $0.00       *            $51.20    *       $0.00   $2,025.72      $1,410.62
       March        MIP/PMI                    $0.00           $0.00                     $0.00    *      $51.20   $2,025.72     $1,359.42
        April       MIP/PMI                  $507.19           $1,014.38   *            $51.20    *       $0.00    $2,481.71    $2,373.80
        April       Hazard Ins                 $0.00           $0.00                  $1,311.00   *   $1,428.00    $1,170.71      $945.80
        April       MIP/PMI                    $0.00           $0.00                     $0.00    *      $51.20    $1,170.71      $894.60
        May         MIP/PMI                  $507.19           $0.00       *            $51.20           $51.20   $1,626.70       $843.40
        June        MIP/PMI                  $507.19           $1,014.38   *            $51.20    *       $0.00   $2,082.69     $1,857.78
        June        MIP/PMI                    $0.00           $0.00                     $0.00    *      $50.03   $2,082.69     $1,807.75
        July        MIP/PMI                  $507.19           $507.19                  $51.20    *       $0.00   $2,538.68     $2,314.94
        July        County Tax                 $0.00           $0.00                 $2,031.49    *   $2,603.84     $507.19      $-288.90
        July        MIP/PMI                    $0.00           $0.00                     $0.00    *      $50.03     $507.19      $-338.93
       August       MIP/PMI                  $507.19           $507.19                  $51.20    *       $0.00     $963.18       $168.26
       August       MIP/PMI                    $0.00           $0.00                     $0.00    *      $50.03     $963.18        $118.23
     September      MIP/PMI                  $507.19           $0.00       *            $51.20    *       $0.00    $1,419.17       $118.23
     September      MIP/PMI                    $0.00           $0.00                     $0.00    *      $50.03    $1,419.17       $68.20
      October     E MIP/PMI                  $507.19           $507.19                  $51.20    *       $0.00    $1,875.16      $575.39
      October     E MIP/PMI                    $0.00           $0.00                     $0.00    *      $50.03    $1,875.16      $525.36
     November     E MIP/PMI                  $507.19           $507.19                  $51.20    *      $50.03    $2,331.15      $982.52
                                            $5,071.90              $4,564.71        $5,983.84         $6,825.28    $2,331.15     $982.52


   An asterisk (*) indicates a difference between the estimated and actual payments and disbursements. The letter E beside an
   amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.
   The total interest you have paid on your mortgage loan over the past 12 months is $2,377.05

                                            TOTAL DISBURSEMENTS FROM ESCROW ACCOUNT

     Taxes*                                                 $4,892.30
     Insurance*                                             $1,428.00
     Mortgage Insurance*                                    $608.55
     Other Charges*                                         $106.35

     *Indicates the total amount you have paid out of your escrow account for over the last 12 months.
Case 19-01213              Doc           Filed 10/30/19           Entered 10/30/19 12:39:33                       Desc Main
                                             Document             Page 6 of 7

                 TABLE 3 - EXPECTED ESCROW PAYMENTS OVER THE NEXT 12 MONTHS
   The table below shows a month by month activity we expect will occur in your escrow account over the next 12
   months. This shows the estimated low balance point that is used to calculate an escrow shortage or surplus.
                                                   Payment        Disbursement     Estimated        Minimum
       Month               Description                                                                              Difference
                                                   Estimate         Estimate        Balance         Required
                                                      Starting Balance $982.52
     December    MIP/PMI Disbursement                 $535.80           $50.03       $1,468.29           $0.00       $1,468.29
      January    MIP/PMI Disbursement                 $535.80           $50.03       $1,954.06           $0.00       $1,954.06
      February   MIP/PMI Disbursement                 $535.80           $50.03       $2,439.83           $0.00       $2,439.83
      February   County Tax Disbursement                $0.00        $2,288.46          $151.37          $0.00          $151.37
       March     MIP/PMI Disbursement                 $535.80           $50.03          $637.14          $0.00          $637.14
        April    MIP/PMI Disbursement                 $535.80           $50.03        $1,122.91          $0.00        $1,122.91
        April    Hazard Insurance Disbursement          $0.00         $937.00           $185.91          $0.00          $185.91
        May      MIP/PMI Disbursement                 $535.80           $50.03          $671.68          $0.00         $671.68
        June     MIP/PMI Disbursement                 $535.80           $50.03        $1,157.45          $0.00        $1,157.45
        July     MIP/PMI Disbursement                 $535.80           $50.03       $1,643.22           $0.00       $1,643.22
        July     County Tax Disbursement                $0.00        $2,603.84        $-960.62           $0.00        $-960.62
       August    MIP/PMI Disbursement                 $535.80           $50.03        $-474.85           $0.00        $-474.85
     September   MIP/PMI Disbursement                 $535.80           $50.03           $10.92          $0.00           $10.92
      October    MIP/PMI Disbursement                 $535.80           $50.03         $496.69           $0.00         $496.69
     November    MIP/PMI Disbursement                 $535.80           $50.03         $982.46           $0.00         $982.46

   We expect that during the next 12 months, we will make the total of $6,429.66 disbursements from your account. Your lowest
   estimated balance is $-960.62. Your required minimum balance is $0.00. This means that you have a Shortage in the amount of
   $960.62.
Case 19-01213             Doc         Filed 10/30/19             Entered 10/30/19 12:39:33                     Desc Main
                                          Document               Page 7 of 7


                    IF YOUR LOAN INCLUDES PRIVATE MORTGAGE INSURANCE (PMI)
                            PLEASE READ THIS IMPORTANT INFORMATION
Private Mortgage Insurance: Your mortgage loan requires private mortgage insurance ("PMI"). PMI protects lenders and
others against financial loss when borrowers default. Charges for the insurance are added to your loan payments. Under
certain circumstances, federal law gives you the right to cancel PMI or requires that PMI automatically terminate. Private
mortgage insurance may, under certain circumstances, be canceled by the mortgagor (with consent of the mortgagee or in
accordance with applicable state law). Cancellation or termination of PMI does not affect any obligation you may have to
maintain other types of insurance.

Borrower Requested Cancellation of PMI: Under the Homeowners Protection Act of 1998, if your loan closed on or after
July 29, 1999 as a single-family primary residence, you have the right to request that PMI be cancelled on or after either of
these dates: (1) the date the principal balance of your loan is first scheduled to reach 80% of the original value of the
property or (2) the date the principal balance actually reaches 80% of the original value of the property. PMI will only be
cancelled on these dates if (1) you submit a written request for cancellation: (2) you have a good payment history: and (3) we
receive, if requested and at your expense, evidence that the value of the property has not declined below its original value
and certification that there are no subordinate liens on the property. A "good payment history" means no payments 60 or
more days past due within two years and no payments 30 or more days past due within one year of the cancellation date.
"Original value" means the lesser of the contract sales price of the property or the appraised value of the property at the
time the loan was closed. Automatic Termination of PMI: Under the Homeowners Protection Act of 1998, if your loan closed
on or after July 29, 1999 as a single-family primary residence and if you are current on your loan payments, PMI will
automatically terminate on the date the principal balance of your loan is first scheduled to reach 78% of the original value of
the property. If you are not current on your loan payments as of that date, PMI will automatically terminate when you
thereafter become current on your payments. In any event, PMI will not be required on your mortgage loan beyond the date
that is the midpoint of the amortization period for the loan if you are current on your payments on that date.
If your loan closed before July 29, 1999 or if it is not a single-family primary residence or second home: The conditions for
cancelling mortgage insurance for mortgages closed before July 29,1999 are not statutory under federal law, they may be
changed at the lender’s discretion (unless otherwise required by state law).
If you have any questions or concerns: Please call us at 877-426-8805 to speak with one of our friendly customer service
representatives. Written requests for cancellation can be sent to PO Box 19049, Charlotte NC 28219-9409
To provide us with a Notice of Error about the servicing of your loan, or make a Request for Information about the servicing
of your loan, please write to us at:
RoundPoint Mortgage Servicing Corporation
P.O. Box 19789
Charlotte, NC 28219-9409
Federal law requires us to advise you that RoundPoint Mortgage Servicing Corporation (NMLS ID# 18188) is a debt collector
and that this is an attempt to collect a debt. Any information obtained may be used for that purpose. To the extent your
obligation has been discharged or is subject to the automatic stay in a bankruptcy proceeding, this notice is for
informational purposes only and does not constitute a demand for payment or an attempt to collect indebtedness as your
personal obligation. If you are represented by an attorney, please provide us with the attorney’s name, address, and
telephone number.
NOTICE TO CUSTOMERS: RoundPoint Mortgage Servicing Corporation may report information about your mortgage
account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your
credit report.

FOR SUCCESSORS IN INTEREST: Confirmed successors in interest to borrowers named on the Note are not liable for
repayment of the debt of the original named borrower unless and until the successor assumes the loan obligation pursuant
to applicable law.
